UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7189


GEORGE BRIDGES, JR.,

                 Plaintiff - Appellant,

            v.

JERRY R.     TOWNSEND, Assistant Warden; ELIZA S. WILLIS,
Treatment    Program Supervisor; M. K. LEFEVERS, NCC Unit
Manager,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00703-MSD-TEM)


Submitted:   November 19, 2015             Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Bridges, Jr., Appellant Pro Se.   Margaret Hoehl O’Shea,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George   Bridges,    Jr.,       appeals   the    district   court’s     order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have     reviewed    the    record       and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    See Bridges v. Townsend, No. 2:12-cv-00703-MSD-TEM (E.D.

Va. filed July 2, 2015, entered July 6, 2015).                   We dispense with

oral    argument    because      the    facts     and   legal    contentions    are

adequately      presented   in    the    materials      before   this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2